IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

WILLIAM A. PARRISH, JR,

Petitioner, Case No. 3:16-cv-486

- vs - District Judge Walter H. Rice
Magistrate Judge Michael R. Merz

WARDEN, Marion Correctional Institution,

Respondent.

 

ORDER ADOP'I`ING SUPPLEMENTAL REPORT AND RECOMMENDATIONS

 

The Court has reviewed the Supplemental Report and Recommendations of United States

l\/Iagistrate Judge Michael R. Merz (ECF No. 65), to whom this case was referred pursuant to 28

U.S.C. § 636(b), and noting that no objections have been filed thereto and that the time for filing

such objections under Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS Said Supplemental Report

and Recornmendations.

Accordingly, it is ORDERED that Petitioner’S Motion for Relief from Judgment (ECF

No. 58) is DENIED. The Court certifies to the Sixth Circuit that any appeal would be objectively

frivolous and therefore should not be permitted to proceed i'nforma pauperis

CJ_-<’_~¢" C°\'

December cf t\\, 2018.

 

Walter H. Rice
United States District Judge

